Citation Nr: 0417018	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for heart disease, claimed 
as heart scars and residuals of rheumatic fever, right ankle 
and sinus disorders, bilateral hearing loss, and hemorrhoids, 
and an evaluation in excess of 20 percent for residuals of 
rheumatic fever, arthralgia of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to May 1965, 
and from June 1969 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in May 2001, May 2002 and October 2002.  

In May 2001 the RO denied entitlement to service connection 
for a sinus disorder and bilateral hearing loss, and an 
evaluation in excess of 10 percent for residuals of rheumatic 
fever, arthralgia of multiple joints (rheumatic joint pain 
herein).  

In May 2002 the RO denied entitlement to service connection 
for heart disease, claimed as heart scars, residuals of 
rheumatic fever (rheumatic heart disease herein).  The RO 
also assigned an increased evaluation of 20 percent for 
residuals of rheumatic fever, arthralgia multiple joints, 
effective November 20, 2000, date of claim.  

In October 2002 the RO denied entitlement to service 
connection for a right ankle disorder and hemorrhoids.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in December 2003 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The issues of entitlement to service connection for bilateral 
hearing loss and an evaluation in excess of 20 percent for 
residuals of rheumatic fever, arthralgia multiple joints are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  A chronic acquired right ankle disorder was not shown in 
active service or for more than 25 years thereafter, and 
osteoarthritis was not shown within the first post service 
year disabling to a compensable degree.  

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic right 
ankle disorder which has been linked to active service on any 
basis.  

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a heart disorder, 
to include heart disease and heart scars, as a residual of 
his history of rheumatic fever.  

4.  A chronic acquired sinus disorder was not shown in active 
service or for many years thereafter.

5.  The probative and competent medical evidence establishes 
that current sinusitis is not linked to service on any basis.  

6.  The probative and competent evidence of record 
establishes that the veteran does not have hemorrhoids which 
have been linked to service on any basis.  


CONCLUSIONS OF LAW

1.  A chronic acquired right ankle disorder was not incurred 
in or aggravated by active service, nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

2.  Heart disease, claimed as heart scars and residuals of 
rheumatic fever, hemorrhoids, and a sinus disorder, were not 
incurred in or aggravated by active service; nor may service 
connection be presumed for heart disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim of service 
connection for a sinus disorder in November 2000, rheumatic 
heart disease in June 2001, and hemorrhoids and a right ankle 
disorder in August 2002.  The RO first issued notice to the 
veteran of VA's duty to assist and other VCAA 
responsibilities in a letter dated in October 2002, prior to 
the adjudication of the right ankle and hemorrhoids claims, 
but after the initial adjudication of the rheumatic heart 
disease and sinus claims.  However, service connection for 
rheumatic heart disease was readjudicated and denied in 
February 2003.  Moreover, second notice of VCAA was issued in 
March 2003 and the rheumatic heart disease, sinus and 
hemorrhoids claims were readjudicated (and denied) in 
September 2003.  As such, the timing of the notices comport 
with the CAVC's holding in Pelegrini, supra. 

The substance of the notices is satisfactory as well.  
Specifically, the October 2002 and March 2003 VCAA letters 
advised the veteran of his need to identify or submit 
evidence, not only of current heart, sinus, hemorrhoid and 
right ankle disorders, but medical nexus evidence showing 
that each of these disorders is due to an injury or incident 
in service, with evidence of such an injury or incident in 
service.  This notice also informed the veteran that VA would 
attempt to obtain any evidence that he identifies.  

The RO requested that he send VA any information he may have 
pertinent to his claims on appeal, and the RO obtained 
private medical evidence from various sources.  The RO also 
provided the veteran with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran identified three sources of VA treatment, records 
of which have been obtained and associated with his claims 
file, including records dated from January 2000 to September 
2003 from the VA Montgomery, Birmingham, and Tuskegee 
(CAVHCS) facilities.  These records show no treatment for 
hemorrhoids.  

Consistent with the duty to assist, the RO scheduled the 
veteran for VA joints and heart examinations in April 2002, 
and all VA outpatient treatment records were requested and 
obtained, as noted above.  A sinus examination was not 
conducted as service medical records are entirely silent for 
any such complaint (as detailed herein below).  

Once all of the above was completed, the RO denied the right 
ankle and hemorrhoid claims in October 2002, the heart 
disease claim in February 2003, and the sinus claim in 
September 2003.  The decisions and notices advised the 
veteran of the evidence considered and the reasons and bases 
for the denial of these claims.  The evidence was again 
reviewed and a supplemental statement of the case (SSOC) was 
issued in September 2003 as to the heart claim, and a 
statement of the case (SOC) was issued in September 2003 as 
to the right ankle claim.  The SOC and SSOC advised the 
veteran of all appropriate regulations governing entitlement 
to service connection.  The RO's statement of the case and 
supplemental statement of the case included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the April 2002 VA examination reports and medical 
findings.  

No additional medical evidence was identified or received 
other than arguments of the veteran and his representative 
received after the September 2003 SOC and his December 2003 
Travel Board hearing testimony and transcript.  As such, VA 
has made every reasonable effort to identify and obtain all 
relevant records in support of the veteran's claims 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  


In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claims adjudicated on the merits herein.  Neither the veteran 
nor his representative have identified additionally available 
medical evidence relevant to the claims that has not already 
been obtained.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims adjudicated on the merits herein, 
entitlement to service connection for rheumatic heart disease 
and a right ankle disorder, have been completed within VCAA.  


Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.




In addition, service connection for osteoarthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one (1) year from the date of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Critical to the case presently on appeal, the Board notes 
that the above rule does not mean that any manifestation in 
service will permit service connection: To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Rheumatic Heart Disease and Hemorrhoids

The veteran asserts that service connection is warranted for 
heart disease, to include scarring of the heart, as secondary 
to rheumatic fever in service in 1964 and 1965.  He asserts 
that he had hemorrhoids while on the USS Saratoga in the late 
1960's.  

Service medical records are entirely silent for any complaint 
or treatment for hemorrhoids, including on separation 
examination in June 1974.  Service medical records show 
initial diagnosis of rheumatic myocarditis in November 1964.  
Later records show that the veteran's treating physicians 
felt there was no heart involvement.  The veteran was 
separated from service in May 1965, and he reenlisted in June 
1969, at which time no abnormalities of the heart were noted.  
Examination of the heart in November 1972 was normal as well, 
with notation that there was "no evidence of rheumatic heart 
disease."  Separation examination was similarly negative for 
rheumatic heart disease or hemorrhoids.  

The Board notes at the onset that the post-service medical 
record contains no evidence of a current diagnosis of 
hemorrhoids or rheumatic heart disease, to include "heart 
scars."  Additionally, the record contains a specific VA 
medical opinion that the veteran has no heart disorder as a 
residual of his rheumatic fever.  Further, while VA treatment 
records of July and August 2002 show complaints of blood in 
the veteran's stool, no diagnosis of hemorrhoids was ever 
given.  In the absence of any competent evidence of current 
rheumatic heart disease or hemorrhoids, there is no basis to 
find entitlement to service connection in this case as to 
these two claims, and these claims may be denied without 
extensive discussions of his past clinical history.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

Specifically, VA treatment records do not show notation of 
what the veteran asserts-that a VA physician told him he has 
scarring of the heart as a residual of rheumatic fever in 
service.  



The salient point is, however, that even if these records did 
show notation of what the veteran says he was verbally told 
by a VA examiner, the claim would be denied in any event for 
the absence of medical evidence of a current rheumatic heart 
disease resulting from the heart "scarring."  Id.  
Additionally, while the veteran claims to have blood in his 
stool, he is not shown to have been diagnosed with 
hemorrhoids after numerous examinations at various VA medical 
facilities.  

Contrary to the veteran's reported history, VA treatment 
records and medical evidence shows treatment for complaints 
of chest pain, with normal heart examinations in January 2000 
and September 2003: The clinical assessment was 
gastroesophageal reflux disease (GERD), a disorder of the 
digestive system.  The veteran is also shown to have a 
history of hypertension, without relation to service.  

The Board emphasizes that the veteran was provided a VA heart 
examination in April 2002, at which time  his history of 
rheumatic heart disease was thoroughly reviewed.  The veteran 
reported to the examiner that another VA physician had told 
him that he had "scarring on the heart secondary to 
rheumatic fever."  The examiner reviewed the veteran's 
documented clinical history, but the examination of the heart 
was normal.  The diagnosis was past history of rheumatic 
fever with "[n]o involvement of the heart secondary to 
[r]heumatic [f]ever."  

The veteran has neither identified nor submitted medical 
evidence of current diagnoses of hemorrhoids or heart disease 
due to service or in- service rheumatic fever.  

In this case, no current heart disease residual of rheumatic 
fever is shown by any of the medical evidence of record.  The 
Board again emphasizes that the veteran was requested to 
provide information that would identify the nature or 
location of his claimed disability, but he has failed to do 
so.  His complaints of chest pain have been associated with 
GERD, a digestive disorder, and any "scarring" of the heart 
is not shown to result in any associated chronic rheumatic 
heart disease.  

Accordingly, the claim is denied as against the medical 
evidence of record.   See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. on other grounds, Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), particularly 
when offered by a lay person lacking medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the 
competent medical evidence associated with the claims file 
even suggests the existence of a heart disability as the 
residual of his past rheumatic fever, and the veteran himself 
has not identified any relevant medical records that would 
substantiate his claim.  

In the absence of any competent evidence of current diagnoses 
of hemorrhoids and heart disease as a residual of rheumatic 
fever, there is no basis upon which to predicate entitlement 
to service connection.  See Caluza v. Brown, 7 Vet. App. at 
506.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107.  


Right Ankle and Sinus Disorders

The veteran asserts that he injured his right ankle in 
service, and that he has had chronic right ankle pain since 
his separation from service in 1974.  He also asserts that he 
has a sinus disorder which is due to service, or exposure to 
chemicals and asbestos in service.  

The veteran's service medical records show no right ankle 
injury, complaint of right ankle pain, or treatment for any 
right ankle disorder in service, including on separation 
examination in June 1974.  Service medical records are 
similarly silent for any sinus complaint, treatment or 
diagnosis in service, including on separation examination in 
June 1974.  The Board adds that the veteran's complaints of 
joint pain, later associated with his rheumatic fever, were 
noted by service medical professionals to be limited to the 
veteran's left shoulder and knee joints.  The veteran is not 
shown to have been exposed to chemicals or asbestos.  

The post service medical evidence on file shows treatment for 
right ankle pain following an injury in 2000.  A VA treatment 
record of September 6, 2002 shows a two-year history of right 
ankle pain following a twisting injury.  The impression was 
mild osteoarthritis and chronic sprain of the right ankle.  

On VA examination in April 2002, the veteran was thought to 
have arthritis, and X-ray studies confirmed this diagnosis.  
While the VA examiner noted the veteran's reported history of 
a right ankle injury in service, a specific nexus opinion was 
not offered in this regard.  

The Board first notes that a medical opinion relating a 
current disorder to service is not probative if the opinion 
is based on a reported history of trauma with continuing pain 
without objective medical evidence of such injury.  Sanchez-
Benitez, 13 Vet. App. at 282.  In the absence of credible 
evidence of a right ankle injury in service-with a showing 
of continuing symptomatology since service, additional 
development to obtain a medical opinion regarding a 
relationship between current arthritis and an undocumented 
right ankle injury is not warranted.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  This is particularly true in the 
instant case where the evidence clearly shows complaints of 
joint pain in service, but not as to the right ankle, and a 
right ankle injury in 2000.  

The above evidence shows right ankle osteoarthritis or 
arthritis following an injury in 2000-more than 25 years 
after the veteran's separation from service.  The veteran's 
arthritis of the right ankle is not shown within one year to 
a disabling degree of his 1974 separation from service, nor 
is arthritis shown to be due to service or an incident 
therein.  The presumption of service connection for post-
service arthritis does not apply.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Without a showing of arthritis disabling to a 
compensable degree within one year of service, this aspect of 
the claim must be denied.  Id.  

As for a sinus disorder, the veteran is shown to have 
received treatment in May 1999 for sinusitis.  No examiner 
has associated the veteran's sinusitis with his service or an 
incident therein.  

The Board has no doubt that the veteran may have had some 
sinus symptoms or right ankle pain in service for which he 
did not seek treatment.  The salient point is that under 
38 C.F.R. § 3.303(b), service connection is not warranted for 
every symptom or manifestation in service without a showing 
of related chronic associated disease, with the required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  Accordingly, even if 
the veteran experienced sinus symptoms and right ankle pain 
in service, service connection is not warranted for sinusitis 
and rheumatic right ankle pain without a showing of chronic 
related disability-clearly not shown in the service medical 
records of this veteran.  

In denying both claims, the Board would emphasize that the 
veteran, while competent to provide evidence of reported 
symptoms, is not competent to attribute any right ankle pain 
or sinus difficulty to service, any incident in service, or 
to any other given clinical entity.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  Additionally, equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board finds that the silence of the service medical 
records with regard to any right ankle disorder, hemorrhoids 
or a sinus disorder outweighs the veteran's lay statement of 
entitlement.  The Board also finds that the VA medical 
opinion in April 2002 that the veteran has no heart disease 
or residual of rheumatic fever in service, is of greater 
weight than the veteran's lay opinion of medical etiology.  


Final Consideration

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claims of service 
connection for heart disease, right ankle disability, a sinus 
disorder, and hemorrhoids, as set forth above, and, 
therefore, reasonable doubt is not for application.  


ORDER

Entitlement to service connection for heart disease, claimed 
as heart scars and the residuals of rheumatic fever, right 
ankle and sinus disorders, and hemorrhoids, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) codified at 38 U.S.C. §§ 5109B, 7112.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

While an audiologic examination was provided in April 2002, 
the examination was conducted at a time when the veteran was 
experiencing additional hearing difficulty associated with 
non-service-connected otitis media and sinus disorders.  The 
examiner noted this "interference" in his April 2002 VA 
report.  The Board adds that in June 2003, the veteran 
underwent inner ear surgery, with undetermined results.  
Moreover, the April 2002 examination did not appear to 
include a review of the veteran's service medical records, 
which are significant for a left ear disorder thought to be 
the result of cigarette smoking.  See August 29, 1973 service 
medical record.  Accordingly, a VA audiological examination 
is indicated.  

Finally, the Board notes that the April 2002 report of VA 
joints examination is inadequate for an equitable evaluation 
of the veteran's multiple joint arthralgia, residuals of 
rheumatic fever.  See Beverly v. Brown, 9 Vet. App. 402, 406 
(1996) (The examination must contain findings which address 
the specific diagnostic criteria); Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995) (The examiner must specifically address 
the alleged disorder-the examiner's silence is insufficient 
to show the lack of symptomatology).  (Emphasis added).  

Firstly, the veteran's documented clinical history, as 
contained in his VA claims file, was not reviewed.  This 
failure is critical in the instant case because at the time 
of the VA examination in April 2002 the veteran complained of 
pain in most of the joints of his body.  However, a review of 
his documented clinical history would have revealed that his 
service-connected rheumatic fever residuals have historically 
been limited to the shoulder and knees and elbows.  

Additionally, VA treatment records show that the veteran is 
now diagnosed with "osteoarthritis," a clinical notation 
ignored on VA examination in April 2002.  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate medical specialist, who has 
carefully reviewed the veteran's 
documented service and post-service 
medical history, for the purpose of 
ascertaining the current nature and 
extent of severity of residuals of 
rheumatic fever, arthralgia of multiple 
joints.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003),  and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  The examiner is 
requested to answer the following medical 
questions:


--Is it at least as likely as not that 
the veteran's service-connected residuals 
of rheumatic fever, arthralgia multiple 
joints, includes a disorder of the nerves 
of the arms and legs, or an abnormality 
of the wrist and fingers?  
Please describe any other associated or 
secondary disorder, in detail, with 
reference to the documented diagnosis of 
osteoarthritis.  Symptoms of service-
connected disability should be 
distinguished from non-service-connected 
disability, including osteoarthritis.  

--In doing so, please identify the joints 
affected by service-connected multiple 
joint arthralgia, apart from any 
osteoarthritis, to the extent possible.  
Additionally, describe the severity of 
functional impairment due exclusively to 
service-connected disability, apart from 
non-service-connected osteoarthritis, in 
terms of impairment of day-to-day 
functioning.  

The examiner is also requested to respond 
to the following:

(a) Does the service-connected disability 
involve only the nerves, or does it also 
involve the muscles and joint structure?

(b) Does the service-connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

4.  The VBA AMC should schedule the 
veteran for a VA audiologic examination 
to ascertain the nature, extent of 
severity, and etiology of any hearing 
loss disability, apart from chronic 
sinusitis, otitis media, status post left 
mastoidectomy for chronic mastoiditis and 
ossicular chain reconstruction which may 
be present.  All indicated tests and 
studies should be performed.  


The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

The examiner must opine as to whether it 
is at least as likely as not that any 
hearing loss found on examination is 
related to service on any basis, or if 
preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss, and an evaluation in excess of 20 
percent for rheumatic fever, arthralgia, 
multiple joints.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



